DETAILED ACTION
Allowable Subject Matter
Claims 1-30 (renumbered as claims 1-30) are allowed.

The following is an examiner’s statement of reasons for allowance: 

Claims 1-30 are allowed.  
No prior art reference was found that anticipates or renders obvious the uniquely distinct features of “determining a selection value for a cell that indicates a priority for selection of the cell by the wireless device; calculating, from the selection value, an adjusted selection value for the cell using an offset that increases a priority of selection for cells that support in-vehicle emergency calls;” as recited in claim 1 and similarly recited in claim 18, over any of the prior art of record, alone or in combination.  No prior art reference was found that anticipates or renders obvious the uniquely distinct features of “determining an offset in order to one or more of: increase a priority, for selection by a wireless device, of a cell that supports in-vehicle emergency calls, or adjust a threshold for initiating measurement of neighboring cells based at least in part on whether a serving cell supports in-vehicle emergency calls;” as recited in claim 11 and similar recited in claim 26, over any of the prior art of record, alone or in combination.  Claims 2-10 depend on claim 1, claims 12-17 depend on claim 11, claims 19-25 depend on claim 18, and claims 27-30 depend on claim 26, and each is therefore also allowable over the prior art.


Conclusion
3	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Park et al., U.S. Patent Application Publication 2019/0223057, discloses the use of an offset for increasing the priority of a specific cell that is a handover target (see paragraph [0177]), but fails to disclose anything in relation to the selection of cells that support in-vehicle emergency calls.
Jeong et al., U.S. Patent Application Publication 2008/0227447, discloses an offset that a UE applies to a neighbor cell in the context of cell selection (see paragraphs [0088]-[0090]), but fails to disclose anything in relation to the selection of cells that support in-vehicle emergency calls.
Sammour et al., U.S. Patent Application Publication 2010/0002883, discloses a WTRU that increases an offset of the target e-NB/Cell and/or source e-NB/cell for the purposes of future measurements and cell selection (see paragraph [0050]), but fails to disclose anything in relation to the selection of cells that support in-vehicle emergency calls.
 
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W GENACK whose telephone number is (571)272-7541.  The examiner can normally be reached on Monday through Friday, 9:00 AM to 5:00 PM Eastern Time.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW W GENACK/Primary Examiner, Art Unit 2645